MEMORANDUM OPINION
NIX, Judge:
This is an appeal from judgment of the District Court denying an application for Post Conviction Relief. 22 O.S.Supp.1970, § 1087.
Plaintiff in error, Marvin Ray Pinkstaff, hereinafter referred to as defendant, in seeking post conviction relief claims he was denied the right to counsel, preliminary hearing and forced to enter a plea of guilty in the District Court of Grant County for which he was sentenced to Five Years imprisonment, Case No. CRF 70-35.
Defendant’s application for post conviction relief was filed and considered by the District Court of Grant County. On October 30, 1970, the District Court entered an order stating that after a review of the trial court proceedings of May 22, 1970, on defendant’s plea, the court found defendant was granted all rights, that defendant knowingly and voluntarily refused counsel, and defendant knowingly and voluntarily entered a plea of guilty after -being fully and completely advised of consequences. The District Court concluded the Application for Post Conviction Relief was without merit and denied same.
Defendant makes no assignments of error in the findings of the District Court denying the application. Nor does defendant claim the findings are based on incompetent evidence. Defendant makes no offer of proof in his behalf. Accordingly, we are bound by the findings of the District Court and affirm the October 30, 1970, judgment denying post conviction relief in Grant County, Case No. CRF 70-35. Affirmed.
BUSSEY, P. J., and BRETT, }., concur.